29 So. 3d 1212 (2010)
Marilyn SHAW, Former Wife, Appellant,
v.
Mark Thomas SHAW, Former Husband, Appellee.
No. 1D09-5046.
District Court of Appeal of Florida, First District.
March 17, 2010.
E. Jane Brehany, Pensacola, for Appellant.
Thomas E. Wheeler, Jr. of Stephen T. Holman, P.A., Pensacola, for Appellee.
PER CURIAM.
AFFIRMED. Robbie v. Robbie, 591 So. 2d 1006 (Fla. 4th DCA 1991). (Temporary relief awards in dissolution proceedings are among the areas where trial judges have the broadest discretion.)
VAN NORTWICK, CLARK, and MARSTILLER, JJ., concur.